IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

HELEN EARNEST,                        NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Appellant,                      DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D13-2768

RHONDA SHAY CROSBY,
INDIVIDUALLY, and as
PERSONAL
REPRESENTATIVE of the Estate
of JIMMY DARRYL SEARS

      Appellee.

_____________________________/

Opinion filed August 18, 2014.

An appeal from the Circuit Court for Baker County.
Phyllis M. Rosier, Judge.

William S. Graessle of William S. Graessle, P.A., Jacksonville, for Appellant.

Teresa B. Morgan, Lake City, for Appellee.




PER CURIAM.

      AFFIRMED.

THOMAS, ROWE, and MAKAR, JJ., CONCUR.